United States Court of Appeals
                      For the First Circuit




Nos. 06-1932, 06-1933, 06-1934, 06-1935

                    JOSEPH H. REINHARDT, J.D.,
                         Cross-Appellant.


                         EIU GROUP, INC.,
               Plaintiff-Appellee/Cross-Appellant,

              JAMES W. BRODERICK; JOHN R. STAMATOV;
       ENVIRONMENTAL INSURANCE UNDERWRITERS AGENCY, INC.;
        ENVIRONMENTAL CAPITAL INSURANCE BROKERAGE, INC.,
                           Plaintiffs,

                                v.

        GULF INSURANCE COMPANY; CITIBANK DELAWARE, INC.;
                          KENT ZIEGLER,
             Defendants-Appellants/Cross-Appellees,

     GULF UNDERWRITERS INSURANCE COMPANY; GULF GROUP LLOYDS;
      SELECT INSURANCE COMPANY; ATLANTIC INSURANCE COMPANY,
                           Defendants.



                           ERRATA SHEET


     The opinion of this Court issued on June 11, 2007 is amended
as follows:

     On page 6, line 18: Replace "policies" with "properties."